PDI, Inc.NASDAQ: PDIIwww.pdi-inc.com April 2, 2008 2 Forward-Looking Statements This presentation and accompanying narrative contain forward-looking statements regarding futureevents and financial performance.These statements involve a number of risks and uncertaintiesand are based on numerous assumptions involving judgments with respect to future economic,competitive and market conditions and future business decisions, all of which are difficult orimpossible to predict accurately and many of which are beyond PDI's control. Some of theimportant factors that could cause actual results to differ materially from those indicated by theforward-looking statements are general economic conditions, the termination of or materialreduction in the size of any of our customer contracts, the loss by our or our customers' intellectualproperty rights, our ability or inability to secure new business to offset the recent loss of customercontracts and the terms of any replacement business we secure, changes in our operatingexpenses, FDA, legal or accounting developments, competitive pressures, failure to meetperformance benchmarks in significant contracts, changes in customer and market requirementsand standards, the impact of any stock repurchase programs, the adequacy of the reserves PDIhas taken, the financial viability of certain companies whose debt and equity securities we hold,the outcome of certain litigation, PDI's ability to implement its current and future business plans,and the risk factors detailed from time to time in PDI's periodic filings with the Securities andExchange Commission, including without limitation, PDI's Annual Report on Form 10-K for theyear ended December 31, 2007 and PDI's subsequently filed quarterly reports on Form 10-Q andcurrent reports on Form 8-K. The forward-looking statements in this presentation are based uponmanagement's reasonable belief as of today. PDI undertakes no obligation to revise or updatepublicly any forward-looking statements for any reason. 3 Leader in contract sales and provider of a broad spectrum ofcommercialization services to the pharmaceutical industry About PDI 4 Investment
